DETAILED ACTION
The Request for Continued Examination (RCE) filed 03/08/21 has been entered.  Claims 27-42 are still pending.  Despite the claim amendments and Applicant’s arguments, the previous section 102 rejection is maintained.  A new, parallel section 102 rejection of all pending claims is also detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Mueller
Claim(s) 27-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (EP 1219854) (cited by Applicant) (Translation attached).  Mueller is directed to surface effect dampers.  See Abstract. 
Claim 27: Mueller discloses a spring system [Figs. 9, 10] that includes a compressible arrangement used to affect the operation of the spring system as said spring system is positioned between fully extended and fully retracted positions, said spring system comprising: a housing body (1) having a front portion with a front end [see Figs. 9, 10 (right side of 1)], a rear portion with a rear end [see Figs. 9, 10 (left side of 1)], an internal cavity (inside 1), and a longitudinal length; a rod (2) that is at least partially positioned in said internal cavity and at least partially extending outwardly from said housing body, said rod movable between said fully extended and fully retracted positions, said rod having a front end and a back end [see Figs. 9, 10 (right and left sides of 2, respectively)], said compressible arrangement including a first compressible component (3) formed of a compressible and/or deformable material [see Translation at para. 0010, 0021] configured to affect movement of said rod within said internal cavity when said first compressible component is exposed to a compression force, said first compression component positioned in said internal cavity of said housing, said first compression component including a first end and a second end [see Figs. 9, 10 (right and left of 3, respectively)] that are spaced from one another along a longitudinal axis of said housing body, said first end of said first compression component facing toward said front end of said housing body and said second end of said first compression component facing toward said rear end of said housing body, both said first and second ends of said first compressible component move to different positions along a longitudinal length of said rod as said rod moves from said fully extended position to said fully retracted position or moves from said fully retracted position to said fully extended position [compare Figs. 9, 10 (3 at 7 can move along 8 to 17)], both said first and second ends of said first compressible component move to different positions Page 2 of 9along said longitudinal length of said housing as said rod moves between said fully extended position to said fully retracted position or moves from said fully retracted position to said fully extended position [id.]; a first stop (17), said first stop a) connected to said rod and spaced from said front end and said back end of said rod [see Figs. 9, 10 (17 connected to 2 and not at one of the ends)], or b) fixed in position in said internal cavity of said housing body; said first compressible component positioned between i) said first stop and said back end of said rod [see Figs. 9, 10 (3 between 17 and left side of 2)], or ii) said first stop and said front end of said housing; said first stop configured to limit movement of said first compressible component as said rod moves between said fully extended and fully retracted positions [see Figs. 9, 10]; and, a compression structure (8) configured to cause said first compressible component to i) compress, ii) decompress and/or iii) deform when said rod moves between said fully extended and fully retracted positions [see Translation at para. 0043-44, 0048], said compression structure a) positioned or formed on a portion of said rod [see Figs. 9, 10 (8 is on 2)], and/or b) positioned or formed on an inner surface of said internal cavity, and at least one of said first end and said second end of said first compressible component is spaced from said first stop when said rod moves from said fully extended position to said fully retracted position or when said rod moves from said fully retracted position to said fully extended position [see Fig. 9 (3 spaced from 17)].  See Figs. 9, 10.  
Claim 28: Mueller discloses that said compression structure a) forms a variable cross-sectional area and/or variable cross-sectional shape on said rod [see Figs. 9, 10], and/or b) forms a variable cross-sectional area in said interior cavity and/or a variable cross-sectional shape in said interior cavity.  See Figs. 9, 10.  
Claim 29: Mueller discloses a mechanical spring (9) positioned in said internal cavity of said housing, at least a portion of said mechanical spring positioned between a) said back end of said rod and said rear end of said housing body [see Figs. 9, 10], or b) said front end of said housing body and said back end of said rod.  See Figs. 9, 10. 
Claim 30: see claim 29 above. 
Claim 31: Mueller is relied upon as in claim 27 above.  Mueller further discloses applying a force to an end of said rod to cause said rod to move between said fully extended and fully retracted positions and to cause said first compressible component to move relative to the housing and said rod [compare Figs. 9 vs. 10], said movement of said rod causing said first compressible component to compress, decompress and/or deform, said compression, decompression and/or deformation of said first compression sleeve causing increased and/or decreased friction between said first compressible component and a) said rod, b) said inner surface of said interior cavity [see Translation at para. 0043-44], and/or c) a structure in said interior cavity, said movement of said rod causing said first compressible component to move to different positions along a longitudinal length of said rod [see Figs. 9, 10 (3 moves from 7 along 8 to 17)], and to also cause Page 5 of 9said first and second ends of said first compressible component to move to different positions along said longitudinal length of said housing [see Figs. 9, 10 (3 moves to a different position on 2)].  See Figs. 9, 10. 
Claim 32: see claim 28 above.
Claims 33-34: see claim 29 above. 
Claims 35, 36, 39 and 40: Mueller discloses that said first stop is connected to said rod and spaced from said front end and said back end of said rod, said first compressible component is positioned between said first stop and said back end of said rod.  See Figs. 9, 10 (17 is on middle of 2, and 3 is between 17 and left side of 2). 
Claims 37, 38, 41 and 42: Mueller discloses that said first stop is connected to said rod and spaced from said front end and said back end of said rod, said first compressible component is positioned between said first stop and said front end of said housing.  See Figs. 9, 10 (note: for this claim, alter the “front” to be the left of 1/2 and the “back/rear” to be the right of 1/2). 
REJECTION #2: Corcoran
Claim(s) 27-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corcoran et al. (U.S. Patent No. 5,257,680).  Corcoran is directed to surface effect dampers.  See Abstract. 
Claim 27: Corcoran discloses a spring system [Figs. 4, 5] that includes a compressible arrangement used to affect the operation of the spring system as said spring system is positioned between fully extended and fully retracted positions, said spring system comprising: a housing body (30) having a front portion with a front end [see Fig. 4 (bottom end of 30)], a rear portion with a rear end [see Fig. 4 (top end of 30)], an internal cavity (inside 30), and a longitudinal length; a rod (20) that is at least partially positioned in said internal cavity and at least partially extending outwardly from said housing body, said rod movable between said fully extended and fully retracted positions, said rod having a front end and a back end [see Fig. 4 (bottom and top of 20, respectively)]; said compressible arrangement including a first compressible component (14) formed of a compressible and/or deformable material configured to affect movement of said rod within said internal cavity when said first compressible component is exposed to a compression force, said first compression component positioned in said internal cavity of said housing, said first compression component including a first end and a second end [see Fig. 4 (bottom and top of 14, respectively)] that are spaced from one another along a longitudinal axis of said housing body, said first end of said first compression component facing toward said front end of said housing body and said second end of said first compression component facing toward said rear end of said housing body, both said first and second ends of said first compressible component move to different positions along a longitudinal length of said rod as said rod moves from said fully extended position to said fully retracted position or moves from said fully retracted position to said fully extended position [see Figs. 4, 5 (during upward movement 2nd end of 14 moves along 20; during downward movement 1st end of 14 moves along 20)], both said first and second ends of said first compressible component move to different positions Page 2 of 9along said longitudinal length of said housing as said rod moves between said fully extended position to said fully retracted position or moves from said fully retracted position to said fully extended position [compare Figs. 4 vs. 5]; a first stop (lower 24), said first stop a) connected to said rod and spaced from said front end and said back end of said rod [see Fig. 4 (lower 24 connected to and between ends of 20)], or b) fixed in position in said internal cavity of said housing body; said first compressible component positioned between i) said first stop and said back end of said rod [see Fig. 4 (14 between lower 24 and top of 20)], or ii) said first stop and said front end of said housing; said first stop configured to limit movement of said first compressible component as said rod moves between said fully extended and fully retracted positions [see Figs. 4, 5]; and, a compression structure (top 22, top 25; or 32)] configured to cause said first compressible component to i) compress, ii) decompress and/or iii) deform when said rod moves between said fully extended and fully retracted positions, said compression structure a) positioned or formed on a portion of said rod [see Fig. 4 (top 22, top 25 located on 20)], and/or b) positioned or formed on an inner surface of said internal cavity [see Fig. 4 (32 on inner surface of 30)], and at least one of said first end and said second end of said first compressible component is spaced from said first stop when said rod moves from said fully extended position to said fully retracted position or when said rod moves from said fully retracted position to said fully extended position [see Figs. 4, 5 (top end of 14 is always spaced from bottom 24; top end of 14 is always spaced from top 25; bottom end of 14 is always spaced from bottom 24; bottom end of 14 is always spaced from top 25).  See Figs. 4, 5.  Note that Corcoran meets this last limitation in 4 distinct ways.  
Claim 28: Corcoran discloses that said compression structure a) forms a variable cross-sectional area and/or variable cross-sectional shape on said rod [see Figs. 4, 5], and/or b) forms a variable cross-sectional area in said interior cavity and/or a variable cross-sectional shape in said interior cavity.  See Figs. 4, 5 (varied shapes of 14 during both strokes). 
Claim 29: Corcoran discloses a mechanical spring [see Fig. 4 (bottom 25)] positioned in said internal cavity of said housing, at least a portion of said mechanical spring positioned between a) said back end of said rod and said rear end of said housing body, or b) said front end of said housing body and said back end of said rod [see Fig. 4].  
Claim 30: see claim 29 above. 
Claim 31: Corcoran is relied upon as in claim 27 above.  Corcoran further discloses applying a force to an end of said rod to cause said rod to move between said fully extended and fully retracted positions and to cause said first compressible component to move relative to the housing and said rod [compare Figs. 4 vs. 5], said movement of said rod causing said first compressible component to compress, decompress and/or deform, said compression, decompression and/or deformation of said first compression sleeve causing increased and/or decreased friction between said first compressible component and a) said rod, b) said inner surface of said interior cavity, and/or c) a structure in said interior cavity, said movement of said rod causing said first compressible component to move to different positions along a longitudinal length of said rod [see Figs. 4, 5 (14 moves to a different position on 20 during both strokes)], and to also cause Page 5 of 9said first and second ends of said first compressible component to move to different positions along said longitudinal length of said housing [see Figs. 4, 5 (14 moves to a different position within 30 during both strokes)]. 
Claim 32: see claim 28 above.
Claims 33-34: see claim 29 above. 
Claims 35, 36, 39 and 40: Corcoran discloses that said first stop is connected to said rod and spaced from said front end and said back end of said rod, said first compressible component is positioned between said first stop and said back end of said rod.  See Fig. 4 (lower 24 connected to 20, spaced from the ends of 20; 14 between lower 24 and top of 20). 
Claims 37, 38, 41 and 42: Corcoran discloses that said first stop is connected to said rod and spaced from said front end and said back end of said rod, said first compressible component is positioned between said first stop and said front end of said housing.  See Fig. 4 (note: for this claim, alter the “front” to be the top of 20/30 and the “back/rear” to be the bottom of 20/30). 

Response to Arguments
Applicant’s argument with respect to claim(s) 27-42 has been considered but is not persuasive because it is simply a single conclusory sentence.  See Remarks, page 7.  The rejection above details four (4) distinct ways in which the modified limitation is met.  For example, both the top and bottom ends of Corcoran “compressible component” (14) are always spaced from the “first stop” (lower 24), and especially in a fully retracted position (not shown).  See Figs. 4, 5. 
It should be noted that the new reference, Mueller, is strikingly similar to the structure of the spring system in the instant application.  Applicant should also consider ALL cited art in the form PTO-892, such as USP Pub. No. 2015/0337586 (Figs. 3, 4), when drafting additional/clarifying claim language. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 10, 2021